Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 states “about” multiple times.  The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification as originally filed, and any claimed priority whether the term “about” means +/- 1 % or +/-.01%.
The term “preselected in claim 1 is unclear because it does not indicate what the color is “pre” selected in reference to.
Claim 4 is indefinite because it does not actually state a required active step of the method.  Claim 4 gives a series of hypothetical scenarios thus it is indefinite which step is clearly required for the method of claim 4 depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4, 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siebers (US 2005/0250639).
Regarding claims 1-2, Siebers discloses a method of chemically strengthening a lithium aluminosilicate glass article with at least 40 mol % (abstract [0025]).
The glass article having at least one surface of compressive stress a depth of layer at least 20 microns [0067] and greater than 300 MPa, preferably greater than 600 MPa [0071].
	Siebers discloses submitting the article to a treatment bath [0062] Siebers suggests the bath has ions of sodium or potassium ions, or ions of a larger radius to be exchanged with ions of a smaller radius to create the compressive stress [0018]-[0019], [0057]
Siebers suggests chemically strengthening, or ion exchanging, between 15 minutes to 100 hours at a temperature from 350 to 600 degrees Celsius [0069]
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Therefore it would have been obvious to one of ordinary skill in the art to optimize the temperature of the bath, the amount of time the glass is in the bath and the ions of the bath as motivated by the desired ion exchange and depth of layer/compressive stress of the glass article.
Regarding claim 3,

    PNG
    media_image1.png
    382
    495
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    472
    393
    media_image2.png
    Greyscale


Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

	Regarding claim 4, Siebers discloses sodium or potassium for larger ions to be exchanged in a lithium alumino silicate glass.  Overall, Siebers discloses exchanging a larger alkali ion for a smaller alkali in the glass thus it would be obvious to one of ordinary skill in the art to have an ion exchange medium comprising potassium to be exchanged for a sodium aluminosilicate glass to achieve compressive stresses.	
Regarding claims 8-9, Siebers discloses salt of nitrates or sulfates

Claim 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siebers (US 2005/0250639) as applied above and further in view of Tan et al. (US 20030000251).
Regarding claims 5-6, Siebers fails to disclose a dopant in the chemical exchange bath.
Tan discloses a thallium doped glass to a salt bath to allow exchange thallium in the glass for potassium.  A skilled artisan would know that adding thallium to the molten salt bath would change the rate of exchange between the3 alkali in the salt bath and thallium in the glass due to the concentration ([0013] of Tan).
One of ordinary skill in the art would be motivated to dope the molten salt bath  of Siebers to change the alkali concentration to be exchanged.

Claims 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siebers (US 2005/0250639) as applied above and further in view of Sugawara (US 20040041514).
Regarding claims 5-6, Siebers fails to disclose a dopant in the chemical exchange bath.
Sugawara discloses silver ions added to a salt for ion exchange to add coloration [0069]
It would be obvious to one of ordinary skill in the art to add silver ions to the ion exchange bath of Siebers as motivated by coloration.

Claims 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siebers (US 2005/0250639) as applied above and further in view of Boyd (US 3790260)
Regarding claims 5-6, Siebers fails to disclose a dopant in the chemical exchange bath.
Boyd discloses glass coloring ions of alkali metal oxides and, optionally, minor amounts of including Fe, Co, Ni, Cr, Mn, Ce, and Cu (Col 4; lines 1-20).
It would be obvious to one of ordinary skill in the art to incorporate the coloring ions disclosed by Boyd in the ion exchange medium taught by Siebers as motivated to color the glass.

Claims 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siebers (US 2005/0250639) as applied above and further in view of Rinehart (US 4015045)
Regarding claims 5-6, Siebers fails to disclose a dopant in the chemical exchange bath.
Rinehart discloses glass coloring ions of alkali metal oxides and, optionally, minor amounts of including Fe, Co, Ni, Cr, C, Se, and Cu.
It would be obvious to one of ordinary skill in the art to incorporate the coloring ions disclosed by Boyd in the ion exchange medium taught by Siebers as motivated to color the glass.

Claims 5-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siebers (US 2005/0250639) as applied above and further in view of Mazeau (US 4130437)
Regarding claims 5-8, Siebers fails to disclose a dopant in the chemical exchange bath.
Mazeau discloses multivalent glass coloring ions of alkali metal oxides and, optionally, minor amounts of including uranium, cadmium sulfide, cadmium selenide, gold for photochromic properties
It would be obvious to one of ordinary skill in the art to incorporate the coloring ions disclosed by Boyd in the ion exchange medium taught by Siebers as motivated to color the glass with photochromic properties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2075446, 3790430 ion exchange known for staining, or coloring for example silver or copper ions exchanged for sodium.
US 4059454 Ni Ti transition colorants
US 4119760 silver
US 20010049327. [0235]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741